Citation Nr: 1510052	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to Parents' Dependency and Indemnity Compensation benefits on and after October 1, 2009.

2.  Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and M.D.B.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1979.  The Veteran passed away in August 2008, and the appellant is his surviving mother.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision and a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The appellant testified at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that, in a September 2009 decision, the RO terminated an award of Parents' Dependency and Indemnity Compensation to the appellant, effective October 1, 2009, due to excessive income reported by the appellant.  The appellant timely appealed the RO's decision with regard to her income.  In a January 2013 statement of the case, the RO explained that the September 2009 decision improperly awarded Parents' Dependency and Indemnity Compensation for the period of September 1, 2008 through September 30, 2009 because a determination as to whether the cause of the Veteran's death was related to service had not been made.  On that basis, the statement of the case continued to deny entitlement to Parents' Dependency and Indemnity Compensation on and after October 1, 2009.  

VA death benefits are payable to the surviving parent of a veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

Accordingly, before deciding whether the appellant's income is in excess of that permitted for an award based upon Parents' Dependency and Indemnity Compensation, the Board must decide the threshold issue of whether service connection is warranted for the cause of the Veteran's death.

In an August 2013 statement, the appellant reported that she contacted two doctors after her videoconference hearing, and that each doctor explained to her that the Veteran's service-connected schizophrenia was a contributing factor to his passing.  She explained that the Veteran's behaviors associated with his schizophrenia, such as recurrent extended hunger strikes, attempted suicide by overdosing on psychiatric medication, and tremors incurred due to monthly injections received at his VA hospital caused his body to deteriorate which resulted in his death.  While the Board cannot accept the appellant's statement as a medical opinion (in the absence of any evidence that she is, herself, a medical professional), the Board believes that her statement suggests an additional duty on VA's behalf to assist her in developing her claim.  

Initially, the RO should contact the appellant and ask that she submit a statement from each doctor referenced in her August 2013 statement as to their medical opinion regarding the cause of the Veteran's death and the basis for such opinion.  Whether or not she submits these statements, the RO should return her claim to the VA examiner who provided the January 2013 VA opinion and ask that the examiner address the appellant's contentions that the behaviors that the Veteran engaged in because of his service-connected schizophrenia caused or contributed to the cause of his death.  Additionally, during her August 2013 hearing, the appellant raised a theory that medication administered to the Veteran during a VA hospital stay for schizophrenia one week before his death caused or contributed to his death.  The VA examiner should provide an opinion regarding this theory as well.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask that she submit opinions from the two doctors referenced in her August 2013 letter as to whether the Veteran's service-connected schizophrenia caused or contributed to cause his death.  All attempts to secure this evidence must be documented in the claims file.

2.  Thereafter, and regardless of whether or not the appellant responds, return the claims file to the VA examiner who provided the January 2013 VA opinion and, following a complete review of the paper and electronic claims file, ask that she address the following questions:

*Is it at least as likely as not (a 50 percent probability or greater) that any of the Veteran's behaviors associated with his service-connected schizophrenia (such as extended hunger strikes, attempted suicide by overdosing on psychiatric medication, or tremors related to monthly injections) caused a deterioration in the Veteran's health and body sufficient to cause or contribute to his death?

*Is it at least as likely as not that any medication administered to the Veteran during his VA hospital stay for schizophrenia from June 2008 to August 2008 caused or contributed to cause the Veteran's death?

A complete rationale for all opinions must be provided.  If the examiner who provided the January 2013 opinion is no longer available, the RO should arrange for the claims file to be reviewed by another VA clinician with the appropriate expertise to answer the questions posed in the preceding paragraphs.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




